Citation Nr: 1753636	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for a chronic respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1962 to August 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) that was issued by the RO in Decatur, Georgia.  The Board remanded these matters for additional development in February 2015 and April 2017. 

The Veteran testified before a Veteran's Law Judge (VLJ) during a December 2014 videoconference hearing in Atlanta, Georgia.  A transcript is of record.  In April 2016, VA informed the Veteran that the VLJ who conducted the hearing was unavailable to participate in a decision in this appeal and offered the Veteran the opportunity to attend a new hearing.  The Veteran indicated by letter, received at VA in May 2016, that he did not wish to attend a new hearing.  

In July 2017, the Veteran submitted an expedited processing request indicating that he did not have additional relevant evidence to submit and waiving his right to have additional evidence considered by the RO on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded to obtain adequate VA opinions.  VA's duty to assist includes obtaining a medical examination or medical opinion when such examination or opinion is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide an examination or opinion, it must ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's claim for service connection for a bilateral foot disability, it remains unclear whether there is a link between the Veteran's pes planus noted in service and his present disability.  In the 2017 remand, the Board specifically instructed that a VA medical opinion be provided as to the etiology of the Veteran's foot disabilities and, specifically, whether plantar fasciitis (his current disability) and pes planus (a disability noted at separation from service) could be caused by or related to repelling from helicopters and carrying heavy toolboxes through the woods.  The Board also requested an opinion as to the relationship between pes planus and plantar fasciitis as well as an explanation as to how pes planus resolves. 

In the May 2017 medical opinion that followed, the VA examiner appears to discount the pes planus notation without sufficient explanation, stating that if the Veteran's pes planus was symptomatic and related to his service, he should have complained about it at the time.  He did not discuss the relationship between plantar fasciitis and pes planus nor did he explain how pes planus resolves or whether either disability could be caused by the specific activities mentioned above.  The only justification the VA examiner provided for his negative nexus opinion is that the Veteran did not appear to complain about foot pain during service, yet pes planus is noted at separation.  Furthermore, the VA examiner did not consider the Veteran's December 2014 hearing testimony that the Veteran never received treatment during service because he could still walk despite the pain.  Thus, an additional opinion is required to clarify the relationship between pes planus and plantar fasciitis and to more thoroughly opine on whether the Veteran's activities in service could cause his current disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
The Veteran's claim for service connection for COPD must also be remanded because the medical opinions of record are inadequate to decide the claim.  The April 2015 and April 2017 medical opinions state that there is no objective evidence of a lung condition until 2003, 39 years after release from active duty, yet a review of the record shows chronic lung changes and COPD in April 2000 as well as notations that indicate this condition was identified in 1997 and 1993.  The opinion is thus based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion from a medical professional that addresses the questions below.  The claims file, including a copy of this Remand, must be made available to and reviewed by the medical professional and such review must be noted in the opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

(a)  Clarify the Veteran's current bilateral foot disability or disabilities. 

(b) Explain the relationship between pes planus and plantar fasciitis and whether these diagnoses are causally and/or temporally linked.  Discuss how pes planus resolves and whether either disability can be caused by repeatedly repelling from a helicopter and carrying a heavy toolbox through the woods. 

(c)  Explain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral foot disability is related to or caused by service, to include repeatedly repelling from a helicopter and carrying a heavy toolbox through the woods.  In making this determination, consider the Veteran's lay statements, including that he participated in the aforementioned activities 2 or 3 times per day 4 - 6 times per week for several months, that he first noticed issues with his feet a few months after he began the aforementioned activities, that he felt pain ever since, and that he would not seek treatment during service for pain as long as he could walk.  

2.  Obtain a VA opinion from a medical professional as to the etiology of the Veteran's current chronic respiratory disability, to include COPD.  The claims file, including a copy of this Remand, must be made available to and reviewed by the medical professional and such review must be noted in the opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current chronic respiratory disability, to include COPD, is related to or caused by service, to include reported inhalation of gas during gas mask training.  In doing so, the medical professional should consider the following: 
(a) The Veteran's December 2014 hearing testimony explaining that he was instructed to remove his mask while exposed to gas more frequently than is usual.

(b) Notations in the Veteran's medical records indicating that chronic lung changes and COPD were identified in 1993, 1997 and 2000. 

Any opinion offered must be supported by a complete rationale. 

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




